DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 15, 17 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by [Togari et al (Figs. 3 and 4), 4,540,953].
Regarding claim 1, Togari et al discloses an amplifier circuit comprising an input stage (17), an output stage (8), an adjustable impedance stage (13, 4, 6, the resistor located between the elements 13 and 6) which is coupled between the input stage (17) and the output stage (8) and wherein the adjustable impedance stage (13, 4, 6, the resistor located between the elements 13 and 6) has an impedance (impedance of 13, 4, 6, the resistor located between the elements 13 and 6), and a controller (10) which includes a control input (input signal of 10) and a control output (output signal of 10) and wherein the controller (10) is coupled to the adjustable impedance stage (13, 4, 6, the resistor located between the elements 13 and 6) and configured to adjust the impedance based on the control input (input signal of 10).
Regarding claim 2, wherein the adjustable impedance stage (13, 4, 6, the resistor located between the elements 13 and 6) includes one (resistors) impedance elements selected from a group consisting of resistors.
Regarding claim 3, wherein the control input (input signal of 10) is configured to receive a signal based on an environmental operating condition (temperature of node 9), and the controller (10) is configured to adjust the impedance based on the signal (input signal of 10).
Regarding claim 4, wherein the control input (input signal of 10) is configured to receive a signal based on a process variation (manufacturing characteristic of 8) associated with manufacturing of the amplifier circuit (Fig. 3), and the controller (10) is configured to adjust the impedance based on the signal (input signal of 10).
Regarding claim 15, Togari et al discloses an amplifier circuit comprising a differential input (20, 21) includes a first amplifier input (base terminal of 20) and a second amplifier input (base terminal of 21), a differential output (collector terminals of 20 and 21) which includes a first amplifier output (collector terminal of 20) and a second amplifier output (collector terminal of 21), a first impedance element (4) coupled between the first amplifier input (base terminal of 20) and the first amplifier output (collector terminal of 20), a first impedance control transistor (13) coupled to the first impedance element (4), and a control circuit (10) that includes a control input (input of 10) and a first output (output of 10) and wherein the first output (output of 10) is coupled to the first impedance control transistor (13) to provide a first voltage control signal (output signal of 10) based on the control input (input of 10).
Regarding claim 17, wherein the control input (input of 10) includes a sensor configured to sense an environmental condition (temperature of node 9) of the amplifier circuit (Fig. 3).
Regarding claim 18, wherein the control input (input of 10) is configured to receive a signal based on a process variation (manufacturing component tolerance) associated with manufacturing of the amplifier circuit (Fig. 3).       


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is rejected under 35 U.S.C. 103 as being unpatentable over [Togari et al (Figs. 3 and 4), 4,540,953].
Togari et al discloses an amplifier circuit includes a differential pair circuit (20, 21) having a first transistor (20) and a second transistor (21) configured in a common emitter topology. As described above, Togari et al discloses all the limitations in claim 5 except for that the input stage being configured in a common source topology. It would have been obvious to one of ordinary skill in the art at the time the invention was made to have substituted well known art-recognized equivalent transistors such as the FETs in place of the bipolar transistors in the circuit of the Togari et al because such a modification would have been considered a mere substitution of art-recognized equivalent transistors. Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have replaced bipolar transistors with the FETs, since this reversal of parts involves only routine skill in the art (see MPEP 2144.04 VI A).

Allowable Subject Matter
Claims 6-14, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
Claim 20 is allowed.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Choe whose telephone number is (571) 272-1760.  
               /HENRY CHOE/              Primary Examiner, Art Unit 2843